neg TE

REGISTRATION NO. 86738298

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ~ , Page 1 of 1 | +

_ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

‘United States of America. * JUDGMENT IN A CRIMINAL CASE

¥, . (For Offenses Committed On or After November 1, 1987)
Ana Micaelina Antonio-Martinez — .. >. Case Number: 3:19-mj-22987

_ Victor N: Bappins

Defendant's Aliarney

   
  

 

THE DEFENDANT: WL 29 2019. .

XI pleaded guilty to count(s) 1 of Complaint

 

 

   
    

 

gai pepe tt J ese ates Reo Uo
WoL trid + t

A was found guilty to count(s) : BQUTHERN on STRIGT oi CALIFORNIA .

after a plea of not guilty.
Accordingly, the defendant i is adjudged guilty of such coiunt(s), which involve the following offense(s):

 

 

 

 

Title & Section . Nature of Offense _— 7 Count: Number(s} ©
8:1325 a ILLEGAL ENTRY (Misdemeanor) oe 1
L] The defendant has been found not guilty on count(s) |
- 8 Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT

"The defendant i 1s hereby sited to the custody. of the United States Bureau of Prisons t to be»
imprisoned for.2 aterm of:. ,

 

er TIME SERVED OD days

Ki Assessment: $10. WAIVED & Fine: WAIVED

x] Court recommends USMS, ICE or DHS or other arresting agoricy return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C] Court recommends defendant be deported/removed with relative, = _ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney. for this district within 30 days

' of any change of name, residence, or mailing address until all fines, restitution, costs, and-special assessments

% imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Monday, July 29, 2019
Date of t Tmposition of Sentence

Received oe . |

USM | - HONORABIE ROBERT N, BLOCK
| | oo. UNITED STATES MAGISTRATE JUDGE

- Clerk’s Office Copy _ a | | | | 3:19-mj-22987.

 

 
